MEMORANDUM ***
None of the issues raised by habeas petitioner Nicholas Marquez Estaban establishes that defense counsel’s representation in his state court trial violated the standard of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Specifically, we find the district court did not err when it determined that Estaban failed to show counsel was constitutionally ineffective for failing to: (1) present evidence of the alleged gunshot wound; (2) present evidence of intoxication; (3) give hospital records to the defense psychiatric expert; (4) investigate other crimes of the Ramos brothers; (5) introduce evidence of the August 18th incident; (6) impeach David Ramos’ trial testimony; and (7) request an instruction on antecedent threats. Even if certain aspects of counsel’s performance did fall below Stnckland’s objective standard of reasonableness, it is not reasonably probable that Estaban was prejudiced by any such deficiencies.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.